
	

115 HCON 92 : Recognizing the deep and abiding friendship between the United States and Israel. 
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		H. CON. RES. 92
		IN THE SENATE OF THE UNITED STATES
		November 16, 2017Received and referred to the Committee on Foreign RelationsCONCURRENT RESOLUTION
		Recognizing the deep and abiding friendship between the United States and Israel. 
	
	
 Whereas the Jewish people have had a homeland in modern-day Israel for more than 3,000 years; Whereas on November 2, 1917, United Kingdom Foreign Secretary Lord Arthur Balfour wrote to Lord Walter Rothschild, to be declared to the Zionist Federation, a letter declaring, on behalf of the Government of the United Kingdom, support for a home for the Jewish people in the former Ottoman district of Palestine;
 Whereas this letter, known as the Balfour Declaration, was ratified by the League of Nations on July 24, 1922;
 Whereas on September 21, 1922, President Warren G. Harding signed House Joint Resolution 322, after unanimous support from the House of Representatives and the Senate, favoring the establishment, in the former Ottoman district of Palestine, of a national home for the Jewish people;
 Whereas the Balfour Declaration clearly recognized and sought to uphold the civil and religious rights of the existing non-Jewish communities in Palestine, as well as the rights and political status enjoyed by Jews in any other country; Whereas the Balfour Declaration was a significant part of the chain of events that led to the establishment of the modern State of Israel on May 14, 1948;
 Whereas since Israel’s founding, it has been a strong and steadfast ally to the United States, and the relationship is built on a mutual commitment to shared values;
 Whereas Israel serves as a beacon for democracy by holding free and transparent elections and promoting the free exchange of ideas;
 Whereas in April 1998, the United States designated Israel as a Major Non-NATO ally and in 2014 was elevated to the status of a Major Strategic Partner; and
 Whereas the 100th Anniversary of the Balfour Declaration offers an opportunity for recommitment to strengthening the relationship between the United States and Israel: Now, therefore, be it
	
 That Congress— (1)affirms its commitment to maintaining the strongest of bilateral ties with the State of Israel;
 (2)recognizes the importance of the establishment of the modern State of Israel as a secure and democratic homeland for the Jewish people that upholds full and equal rights for all of its citizens; and
 (3)supports efforts to continue to increase economic, security and cultural ties between the United States and Israel.
			
	Passed the House of Representatives November 15, 2017.Karen L. Haas,Clerk.
